DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
If applicable, The Office would like to remind Applicant of the time limits set forth under 37 CFR 1.97.
Claim Objections
The claims are generally narrative and indefinite, failing to conform with current U.S. practice, for example dependent apparatus claims that contain only intended use limitations. The claims appear to be written to conform to the standards and practices of a foreign patent office.
Drawings
The drawings are objected to because they contain improper shading and improper cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for raising and lowering the string by applying rotational force to the threaded portion, does not reasonably provide enablement for rotating the entire length of the string.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The specification as filed describes the rotary power unit as “…the powered well string positioner 20 comprises a rotary power unit 20A which engages a threaded upper portion 7A of the top end of the well string 7 which when actuated will rotate the top end of the well string above the wellhead seal 8 by applying threaded rotary force to the threaded upper portion 7A. By applying such rotary force to the top end of the well string 7 when actuating the powered well string positioner 20, the well string positioner 20 will raise or lower the top end of the well string 7 above the well string positioner 20 resulting in the decrease or increase of the length of the well string 7 within the tubular 2 below the wellhead seal 8.” The specification is not enabling for rotating the string. It is unclear how the rotary power unit rotates the string by applying threaded force. Based on the specification as filed and the drawings, Applicant’s well string positioner functions similar to a powered nut and threaded rod. The specification as filed describes applying threaded rotary force (rotating the nut) to the threaded rod. The rotary power source that applies the threaded rotary force is longitudinally fixed with respect to the threaded rod, causing the rod to raise or lower with respect to the rotary power source applying the threaded rotary force. If the rotary power source rotated the string then the threaded rod would not raise or lower with respect to the nut as they would rotate together. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 contain, or depend from claims that contain the phrase "can / can be / can use" or some variation thereof. 
The phrase "can / can be / can use" is indefinite as it is unclear whether the limitations following the phrase are positively recited. The phrase "can / can be / can use" indicates that the claim contemplates an embodiment where the limitations following the phrase are not included. Thus, the outer bounds of the claim are indefinite since there is no clear boundary as to whether these limitation(s) are included. It is not clear if Applicant is intending the claim limitations using the phrase "can / can be / can use" to be optional or that the phrase should be interpreted as a definite statement (for example using "is/are" or deleting the term; i.e. “…configured to be used by an operator…”; "… wherein the length of the well string within the tubular is configured to adjust during operation …"; or “…the well string is configured to move 
“… wherein the well string positioner is configured to rotate the well string within the tubular along its axis and the controller is configured to periodically actuate the well string positioner to incrementally rotate the well string during operation of the vertical reciprocating power unit.”
“…whereby during operation of the vertical reciprocating power unitoperating the controller to actuate the well string positioner to…”
The method steps reciting limitations that “can / can be / can use" performed do not positively recite the step as the step is not required to be performed and therefore the language following “can / can be / can use" has not been given patentable weight.

The claim limitation “rotary power means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim 4 recites the limitation(s): “The system of claim 3 wherein the rotary power means comprises a hydraulic or electric motor.”
The specification as filed (published) [0017] states: “The rotary power means used in the embodiments of the system, controller and method of the present invention could comprise hydraulic or electric motors.” The specification does not define or describe other types of rotary power means. Here, claim 4 only includes limitations defining the rotary power means as hydraulic or electric motors. Under the doctrine of claim differentiation, the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the parent claim. Therefore claim 3 must include some further undefined “rotary power means” not recited in the specification or claim 4 is an improper dependent claim and should be rejected under 112(d) for failure to further limit. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 1-15 include, or depend from claims that include, the limitation(s): “…rotatably engages the well string such that the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit …”
The specification as filed describes the rotary power unit as “…the powered well string positioner 20 comprises a rotary power unit 20A which engages a threaded upper portion 7A of the top end of the well string 7 which when actuated will rotate the top end of the well string above the wellhead seal 8 by applying threaded rotary force to the threaded upper portion 7A. By applying such rotary force to the top end of the well string 7 when actuating the powered well string positioner 20, the well string positioner 20 will raise or lower the top end of the well string 7 above the well string positioner 20 resulting in the decrease or increase of the length of the well string 7 within the tubular 2 below the wellhead seal 8.” 
It is unclear how the rotary power unit rotates the string by applying threaded force. Based on the specification as filed and the drawings, Applicant’s well string positioner functions similar to a nut and threaded rod. The specification as filed describes applying threaded rotary force (rotating the nut) to the threaded rod. The rotary power source that applies the threaded rotary force is longitudinally fixed with respect to the threaded rod, causing the rod to raise or lower with respect to the rotary power source applying the threaded rotary force. If the rotary power source rotated the string then the threaded rod would not raise or lower with respect to the nut as they would rotate together. 
It is unclear if the limitations “rotary power source” and “rotary power means” refer to the same or different structural components as the “rotary power source mechanically engages” the threaded portion. 
It is unclear if the limitation “the well string can be rotated along its axis within the tubular” refers to the entire length of the string in the cased section of the wellbore or the top portion of the string located above the wellhead seal  as described in [0042] “…rotary power unit 20A which engages a threaded upper portion 7A of the top end of the well string 7 which when actuated will rotate the top end of the well string above the wellhead seal 8 by applying threaded rotary force to the threaded upper portion 7A.” However, the claims require the string to be rotated within the tubular. The tubular is defined as the cased portion below the wellhead seal 8. 
	Claim 1 includes the limitation(s): “…rotatably engages the well string such that the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit while being vertically retained in a position defining the length of the well string within the tubular; and 
wherein upon actuation the well string positioner will raise or lower the top end of the well string above the well string positioner resulting in the decrease or increase of the length of the well string within the tubular below the seal on the wellhead…”
It is unclear what the limitation “…vertically retained in a position defining the length of the well string within the tubular…” means. It is unclear how the length of the well string can be located within the tubular as the specification as filed describes a portion of the string as above wellhead seal 8 (outside the tubular), alternatively any length of well string within the tubular would define the length of the string within the tubular. 
Additionally, it is unclear how the string can be simultaneously “vertically retained in a position defining the length of the well string within the tubular” and also adjusted “resulting in the decrease or increase of the length of the well string within the tubular”
Claim 6 includes limitations directed to conventional components, industry standards, international standards, and/or regulations. Conventions, standards, and regulations can change over time and thus the scope of the claims would also change over time. The organizations implementing standards meet regularly, and have the authority to modify conventions and standards, any connection a claim may have to these conventions or standards may have varying scope over time, and is therefore indefinite. 
Claim 7 includes the limitation(s): “A vertical reciprocating pump jack for use in oilfield extraction being adapted to allow for adjustment of the well string positioning and length within the well tubular of a subterranean oil well extraction apparatus comprising: …”	It is unclear if Applicant is claiming “A vertical reciprocating pump jack” or “a subterranean oil well extraction apparatus”. If Applicant is claiming “A vertical reciprocating pump jack” it is unclear if the first “a” “b” “c” are part of the preamble and merely reciting intended use (limitations that are not positively recited) and where the body of the claim begins with “said pump jack comprising: a) a vertical reciprocating…”. If Applicant is claiming “a subterranean oil well extraction apparatus comprising…” then the claim as written requires the vertical reciprocating pump jack to be used with and adjust itself. It appears Applicant amended a system claim, resulting in a claim with two inventions capable of being use together, one of which is not positively recited. It is unclear which structural limitations a required by the vertical reciprocating pump jack. 
Claim 14 includes the limitation(s): “…the threaded portion of the top end of the well string extends…” There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant intended for method claim 14 to depend from claim 13, consistent with the way claims system claim 3 depends from claim 2 and apparatus claim 9 depends from claim 8.
Claims 2-6, 8-11, 13-15 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the limitation(s): “The system of claim 3 wherein the rotary power means comprises a hydraulic or electric motor.”
The specification as filed (published) [0017] states: “The rotary power means used in the embodiments of the system, controller and method of the present invention could comprise hydraulic or electric motors.” The specification does not define or describe other types of rotary power means. The “rotary power means” recited in claim 3 must comprise hydraulic or electric motors as defined by the specification as filed. 
Claim 10 includes similar limitations and is similarly rejected. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 12 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 10508522).

Regarding claim 1, Johnson teaches:
A system for use in the adjustment of the well string positioning and length within the well tubular of a subterranean oil well extraction apparatus, the system comprising: 
a) a well tubular (Johnson near W) extending downwards from a wellhead (Johnson 120) at the earth surface to the bottom of the well in a subterranean fluid-producing formation (Johnson F); 
b) a well string (Johnson comprising at least 56) of circular cross-section having a lower end and a top end and extending downward inside the well tubular through a seal (Johnson 122) at the wellhead to at least a position (Johnson near 151/150) within the tubular within the fluid-producing formation; 
c) a downhole plunger-style pump (Johnson 150) located within the tubular at the lower end of the well string which will be actuated by vertical reciprocating movement of the well string to pump oil from the formation up the well tubular to the wellhead; and 
d) a vertical reciprocating power unit (Johnson comprising at least 100) capable of applying vertical reciprocating motion of the desired stroke length for the pump to the well string; said system comprising: 
a) a powered well string positioner (Johnson comprising at least 10) connecting the top end of the well string to the reciprocating power unit and which rotatably engages (Johnson via 40) the well string such that the well string can be rotated (Johnson 6:59-7:5) along its axis within the tubular during operation of the vertical reciprocating power unit while being vertically retained in a position defining the length of the well string within the tubular; and 
wherein upon actuation (Johnson 7:5-8:15) the well string positioner will raise or lower the top end of the well string above the well string positioner resulting in the decrease or increase of the length of the well string within the tubular below the seal on the wellhead; and 
b) a controller (Johnson 80) capable (Johnson 10:5-40) of actuation of the well string positioner by an operator; whereby during operation of the vertical reciprocating power unit, an operator can use the controller to actuate the well string positioner to modify the length of the well string within the tubular; and wherein the length of the well string within the tubular can be adjusted during operation of the vertical reciprocating power unit without the need to disassemble the well string; wherein the stroke of the vertical reciprocating power unit does not change when the length of the well string below the well string positioner is changed; and wherein the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit without any need to deactivate the vertical reciprocating power unit, and without the need to detach the well string from the remainder of the apparatus.

Regarding claim 5, Johnson teaches: 
The system of claim 1 wherein the well string positioner (Johnson 10:5-40) can rotate the well string within the tubular along its axis and the controller will periodically actuate the well string positioner to incrementally rotate the well string during operation of the vertical reciprocating power unit.

Regarding claim 6, Johnson teaches: 
The system of claim 1 wherein the vertical reciprocating power unit (Johnson 100) is a conventional oilfield pump jack.

Regarding claim 7, Johnson teaches: 
A vertical reciprocating pump jack for use in oilfield extraction being adapted to allow for adjustment of the well string positioning and length within the well tubular of a subterranean oil well extraction apparatus comprising: 
a) a well tubular (Johnson near W) extending downwards from a wellhead (Johnson 120) at the earth surface to the bottom of the well in a subterranean fluid-producing formation (Johnson F); 
b) a well string (Johnson comprising at least 56) of circular cross-section having a lower end and a top end and extending downward through a seal (Johnson 122) on the wellhead inside the well tubular to at least a position (Johnson near 151/150) within the tubular within the fluid-producing formation; and 
c) a downhole plunger-style pump (Johnson 150) located within the tubular at the lower end of the well string, which will be actuated by vertical reciprocating movement of the well string to pump oil from the formation up the well tubular to the wellhead; said pump jack comprising: 
a) a vertical reciprocating power unit (Johnson comprising at least 100) capable of applying vertical reciprocating motion of the desired stroke length for the pump to the well string; 
b) a powered well string positioner (Johnson comprising at least 10) connecting the top end of the well string to the reciprocating power unit and which rotatably engages (Johnson via 40) the well string such that the well string can be rotated (Johnson 6:59-7:5) along its axis within the tubular during operation of the vertical reciprocating power unit while being vertically retained in a position defining the length of the well string within the tubular; and 
wherein upon actuation (Johnson 7:5-8:15) the well string positioner will raise or lower the top end of the well string above the well string positioner resulting in the decrease or increase of the length of the well string within the tubular below the seal on the wellhead; and 
c) a controller (Johnson 80) capable (Johnson 10:5-40) of actuation of the well string positioner by an operator; whereby during operation of the vertical reciprocating power unit, an operator can use the controller to actuate the well string positioner to modify the length of the well string within the tubular; and wherein the length of the well string within the tubular can be adjusted during operation of the vertical reciprocating power unit without the need to disassemble the well string; wherein the stroke of the vertical reciprocating power unit does not change when the length of the well string below the well string positioner is changed; and wherein the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit without any need to deactivate the vertical reciprocating power unit, and without the need to detach the well string from the remainder of the apparatus.

Regarding claim 12, Johnson teaches:
A method of adjustment of the well string positioning and length within the well tubular of a subterranean oil well extraction apparatus comprising: 
a) a well tubular (Johnson near W) extending downwards from a wellhead (Johnson 120) at the earth surface to the bottom of the well in a subterranean fluid-producing formation (Johnson F); 
b) a well string (Johnson comprising at least 56) of circular cross-section having a lower end and a top end and extending downward inside the well tubular through a seal (Johnson 122) at the wellhead to at least a position (Johnson near 151/150) within the tubular within the fluid-producing formation; and
c) a downhole plunger-style pump (Johnson 150) located within the tubular at the lower end of the well string which will be actuated by vertical reciprocating movement of the well string to pump oil from the formation up the well tubular to the wellhead; and 
d) a vertical reciprocating pump jack comprising: 
i. a vertical reciprocating power unit (Johnson comprising at least 100)  capable of applying vertical reciprocating motion of the desired stroke length for the pump to the well string; 
ii. a powered well string positioner (Johnson comprising at least 10) connecting the top end of the well string to the reciprocating power unit and which rotatably engages (Johnson via 40) the well string such that the well string can be rotated (Johnson 6:59-7:5) along its axis within the tubular during operation of the vertical reciprocating power unit while being vertically retained in a position defining the length of the well string within the tubular; and wherein upon actuation (Johnson 7:5-8:15) the well string positioner will raise or lower the top end of the well string above the well string positioner resulting in the decrease or increase of the length of the well string within the tubular below the seal on the wellhead; and
e. a controller (Johnson 80) capable (Johnson 10:5-40) of actuation of the well string positioner by an operator; wherein the method comprises: 
a. operating (Johnson 6:59-8:15, 10:5-40) the vertical reciprocating pump jack to pump oil up the tubular from the formation; and 
b. during (Johnson 6:59-8:15, 10:5-40) the operation of the vertical reciprocating power unit when it is desired to adjust the length of the well string within the tubular, using the controller to actuate the well string positioner to modify the length of the well string within the tubular to a desired length; whereby during operation of the vertical reciprocating power unit, an operator can use the controller to actuate the well string positioner to modify the length of the well string within the tubular; and wherein the length of the well string within the tubular can be adjusted during operation of the vertical reciprocating power unit without the need to disassemble the well string; wherein the stroke of the vertical reciprocating power unit does not change when the length of the well string below the well string positioner is changed; and wherein the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit without any need to deactivate the vertical reciprocating power unit, and without the need to detach the well string from the remainder of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4, 8-11, 13-15 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Brown (US 20080314581).

Regarding claim 2, Johnson teaches:
The system of claim 1 wherein the well string positioner comprises a rotary power source (Johnson 12) capable of engaging (Johnson via 40) the threaded top end of a well string connector (Johnson 21) and altering the length of the well string below the seal of the wellhead by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
but does expressly state wherein the top end of the well string is threaded.
Brown teaches a sucker rod adjustment system comprising a well string (Brown comprising at least 52, 70, 66, 62) wherein the top end of the well string is threaded (Brown near 70), and the well string positioner (Brown comprising 68) comprises capable of engaging the threaded top end of the well string and altering the length of the well string within the tubular by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Johnson to include attaching the adjustment nut directly to the string in order to reduce the number of connections required when assembling the system thereby reducing the number of connection failure points. 

Regarding claim 3, the combination of Johnson and Brown teaches:
The system of claim 2 wherein: 
a. the well string positioner comprises a carrier bar (Johnson 31/30) with a bar aperture (Johnson 22) therethrough through which the threaded portion of the top end of the well string extends, said carrier bar being attached (Johnson via 34/89) to the reciprocating movement and to the rotary power source (Johnson 12) whereby the threaded portion of the top end of the well string passes through the bar aperture and is engaged by the rotary power source; and 
b. the rotary power source mechanically engages (Johnson 7:5-8:15, 10:5-40) the threaded portion of the top end of the well string and whereby on actuation of the rotary power means during operation of the vertical reciprocating power unit, the threaded portion of the top end of the well string can be moved up or down through the bar aperture resulting in the raising or lowering of the well string below the carrier bar and the decrease or increase of the length of the well string within the tubular.

Regarding claim 4, the combination of Johnson and Brown teaches:
The system of claim 3 wherein the rotary power means comprises a hydraulic or electric motor (Johnson 12, 8:16-20).

Regarding claim 8, Johnson teaches:
The pump jack of claim 7 wherein the well string positioner comprises a rotary power source (Johnson 12) capable of engaging (Johnson via 40) the threaded top end of a well string connector (Johnson 21) and altering the length of the well string below the seal of the wellhead by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
but does expressly state wherein the top end of the well string is threaded.
Brown teaches a sucker rod adjustment system comprising a well string (Brown comprising at least 52, 70, 66, 62) wherein the top end of the well string is threaded (Brown near 70), and the well string positioner (Brown comprising 68) comprises capable of engaging the threaded top end of the well string and altering the length of the well string within the tubular by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Johnson to include attaching the adjustment nut directly to the string in order to reduce the number of connections required when assembling the system thereby reducing the number of connection failure points. 

Regarding claim 9, the combination of Johnson and Brown teaches:
The pump jack of claim 8 wherein: 
a. the well string positioner comprises a carrier bar (Johnson 31/30) with a bar aperture (Johnson 22) therethrough through which the threaded portion of the top end of the well string extends, said carrier bar being attached (Johnson via 34/89) to the reciprocating movement and to the rotary power source (Johnson 12) whereby the threaded portion of the top end of the well string passes through the bar aperture and is engaged by the rotary power source; and 
b. the rotary power source mechanically engages (Johnson 7:5-8:15, 10:5-40)  the threaded portion of the top end of the well string and whereby on actuation of the rotary power means during operation of the vertical reciprocating power unit, the threaded portion of the top end of the well string can be moved up or down through the bar aperture resulting in the raising or lowering of the well string below the carrier bar and the decrease or increase of the length of the well string within the tubular.

Regarding claim 10, the combination of Johnson and Brown teaches:
The pump jack of claim 9 wherein the rotary power means comprises a hydraulic or electric motor (Johnson 12, 8:16-20).

Regarding claim 11, the combination of Johnson and Brown teaches:
The pump jack of claim 9 wherein the well string positioner (Johnson 10:5-40) can rotate the well string within the tubular along its axis and the controller will periodically actuate the well string positioner to incrementally rotate the well string during operation of the vertical reciprocating power unit.

Regarding claim 13, Johnson teaches:
The method of claim 12 wherein the well string positioner comprises a rotary power source (Johnson 12) capable of engaging (Johnson via 40) the threaded top end of a well string connector (Johnson 21) and altering the length of the well string below the seal of the wellhead by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
but does expressly state wherein the top end of the well string is threaded.
Brown teaches a sucker rod adjustment system comprising a well string (Brown comprising at least 52, 70, 66, 62) wherein the top end of the well string is threaded (Brown near 70), and the well string positioner (Brown comprising 68) comprises capable of engaging the threaded top end of the well string and altering the length of the well string within the tubular by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Johnson to include attaching the adjustment nut directly to the string in order to reduce the number of connections required when assembling the system thereby reducing the number of connection failure points. 

Regarding claim 14, Johnson teaches:
The method of claim 12 wherein the well string positioner comprises a rotary power source (Johnson 12) capable of engaging (Johnson via 40) the threaded top end of a well string connector (Johnson 21) and altering the length of the well string below the seal of the wellhead by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
but does expressly state wherein the top end of the well string is threaded.
Brown teaches a sucker rod adjustment system comprising a well string (Brown comprising at least 52, 70, 66, 62) wherein the top end of the well string is threaded (Brown near 70), and the well string positioner (Brown comprising 68) comprises capable of engaging the threaded top end of the well string and altering the length of the well string within the tubular by rotary power applied to the threaded end resulting in the raising or lowering of the well string in relation to the wellhead seal. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Johnson to include attaching the adjustment nut directly to the string in order to reduce the number of connections required when assembling the system thereby reducing the number of connection failure points. 
The combination of Johnson and Brown teaches a. the well string positioner comprises a carrier bar (Johnson 31/30) with a bar aperture (Johnson 22) therethrough through which the threaded portion of the top end of the well string extends, said carrier bar being attached (Johnson via 34/89) to the reciprocating movement and to the rotary power source (Johnson 12) whereby the threaded portion of the top end of the well string passes through the bar aperture and is engaged by the rotary power source; and 
b. the rotary power source mechanically engages (Johnson 7:5-8:15, 10:5-40) the threaded portion of the top end of the well string and whereby on actuation of the rotary power means during operation of the vertical reciprocating power unit, the threaded portion of the top end of the well string can be moved up or down through the bar aperture resulting in the raising or lowering of the well string below the carrier bar and the decrease or increase of the length of the well string within the tubular.

Regarding claim 15, the combination of Johnson and Brown teaches:
The method of claim 14 wherein the well string positioner (Johnson 10:5-40) can rotate the well string within the tubular along its axis and the controller will periodically actuate the well string positioner to incrementally rotate the well string during operation of the vertical reciprocating power unit.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins (US 5101676) teaches a sucker rod depth adjusting attachment for conventional oil well surface units for operating down-hole pumps includes a cross bar which rests atop the existing carrier bar and supports a matching adjusting bar by means of interconnecting, adjustable length rams. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674